DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed January 10, 2022.  It is noted that claim 1 has been amended, but is identified as “Previously presented.”  Claims 8-10 have been cancelled.  Claims 6 and 7 remain withdrawn.  

Claims 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on March 21, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 5-7 are currently pending and are allowable.


    Withdrawal of Objections/Rejections:

	The objection to the specification, is withdrawn.
The rejection of claims 1 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest available prior art of record is Stanford et al.
Stanford et al. teach administering an effective amount of a composition comprising bacteria for treating or preventing post-weaning mutisystemic wasting syndrome (PMWS), porcine dermatitis, and nephropathy syndrome (PDNS) in an animal (p. 2, Line 3-14), which is improving the nutrition supplementation profile of an animal in need thereof.  The method comprising: forming a food or feed composition comprising oleaginous, enteric bacteria including Rhodococcus opacus, R. ruber, and R. erythopolis (p. 7, Line 4-17; p. 10, Line 5-16), which is forming an oral supplement composition comprising a delivery media combined with at least one oleaginous microorganism, including bacteria; and administering the oral 
However, Stanford et al. do not teach or suggest that the at least one oleaginous microorganism is Enterobacter cloacae strain JD6301, Enterobacter cloacae strain JD8715, or a combination thereof.  This limitation, when taken in conjunction with the whole of the claimed methods, is not taught or rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1 and 5-7 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653